Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email dated 11 November 2021 by Applicants Attorney Dennis Flaherty.

The application has been amended as follows: 
Claims: 
Claim 6. A system comprising: 
a form board comprising a perforated plate having a multiplicity of holes; 
a plurality of wire-routing devices [hardware tool] fastened to the form board; 
a manipulator arm; 
a wire-routing end effector coupled to the manipulator arm and comprising a lower frame of the wire-routing end effector and a routing beak attached to and projecting from the lower frame of the wire-routing end effector, 
wherein the routing beak comprises a channel that guides a wire along a predetermined path; and  
wire-routing device [hardware tool] comprises: 
a wire-routing device frame comprising upper and lower arms, wherein the lower arm has a hole; 
a temporary fastener fastened to the hole in the lower arm of the frame of the wire-routing device [hardware tool] and to one of the holes [a hole] in the form board; and 
a routing clip comprising a base fastened to the upper arm of the frame of the wire-routing device [hardware tool], first and second flexible clip arms which extend upward and away from the form board and are configured to bend resiliently; and first and second hooks respectively connected to or integrally formed with the first and second flexible clip arms, each of the first and second hooks comprising respective outer inclined surfaces so that forces on the outer inclined surfaces cause the flexible clip arms to bend outward and away from each other, 
wherein the robot controller is further configured to control movement of the manipulator arm such that the routing beak pushes down on the outer inclined surfaces of the first and second hooks, thereby causing the flexible clip arms to bend outward and away from each other. 

Claim 2. The system as recited in claim 6, wherein the wire-routing end effector further comprises: 
a drive roller comprising a drive roller shaft rotatably coupled to the frame of the wire-routing end effector, wherein the drive roller is arranged to contact a portion of the wire being guided in the channel of the routing beak; 

a roller drive train operatively coupled to the motor output shaft; 
a drive shaft operatively coupled to the roller drive train so that the drive shaft rotates when the motor output shaft rotates; and gears configured to convert rotation of the drive shaft to rotation of the drive roller shaft.  

Claim 3. The system as recited in claim 2, wherein the wire-routing end effector further comprises a rotary encoder coupled to the motor and configured to output signals representing encoder data indicating incremental rotations of the motor output shaft, and wherein the robot controller is communicatively coupled to receive the encoder data and further configured to calculate a length of wire dispensed by the wire-routing end effector based on the received encoder data.  

Claim 4. The system as recited in claim 2, wherein the wire-routing end effector further comprises: [comprising: a] an upper frame [of the system] that is attached to the manipulator arm; and 
a force/torque sensor attached to the upper frame of the wire-routing end effector [system] and supporting the lower frame of the wire-routing end effector, wherein the force/torque sensor is configured to output sensor data representing a force being exerted on the force/torque sensor by the lower frame of the wire-routing end effector to the robot controller, 
wherein the motor is mounted to the upper frame of the wire-routing end effector [system], wherein the roller drive train is rotatably coupled to the upper frame of the wire-routing end effector [system], and wherein the drive shaft is respectively rotatable about and movable along an axis of the drive shaft.  

Claim 5. The system as recited in claim 4, further comprising a reelette coupled to the upper frame of the wire-routing end effector [system] and configured to contain at least a portion of the wire being guided by the routing beak.

Claim 7. The system as recited in claim 6, wherein the temporary fastener comprises a cylindrical housing, a plunger which is slidably coupled to the cylindrical housing, first and second locking pins having respective proximal ends connected to the plunger and respective distal ends extending through an underside of the lower arm of the frame of the wire routing device [hardware tool], and a spacer affixed to the cylindrical housing and disposed between respective portions of the first and second locking pins.

Claim 13. The system as recited in claim 6, wherein the robot controller is communicatively coupled and configured to control movement of the manipulator arm such that an axis of rotation of the wire-routing end effector relative to the manipulator arm is perpendicular to the form board and the tip of the routing beak is the lowest point of the wire-routing end effector as the tip of the routing beak travels along the predefined routing path.

Claim 23. The system as recited in claim 6, wherein each of the first and second hooks further comprises respective inner inclined surfaces which enable the flexible clip arms to bend outward and away from each other when a complete bundle of wires is lifted upward during removal from the wire-routing device. [hardware tool.]

Claim 8.  A system comprising: 
a form board comprising a perforated plate having a multiplicity of holes; 
a plurality of wire-routing devices [hardware tool] fastened to the form board; 
a manipulator arm; 
a wire-routing end effector coupled to the manipulator arm and comprising a frame of the wire-routing end effector and a routing beak attached to and projecting from the frame of the wire-routing end effector; 
a robot controller configured to control movement of the manipulator arm and rotation of the wire-routing end effector relative to the manipulator arm such that a tool control point at the tip of the routing beak travels along a predefined routing path relative to the form board; and 
a first-end connector support device fastened to the form board, wherein the first-end connector support device comprises: 
a frame of the first-end connector support device comprising a base plate having a hole and a vertical plate connected to or integrally formed with the base plate; 
a temporary fastener fastened to the hole in the base plate and to one of the holes  [a hole] in the form board; and 
a detent pin installed on the vertical plate, wherein the detent pin is a quick-release alignment pin with a solid shank and spring-loaded locking balls.

Claim 9. The system as recited in claim 8, wherein the first-end connector support device further comprises a notched projection connected to or integrally formed with and extending vertically upward from the vertical plate, and wherein the robot controller is further 

Claim 10. The system as recited in claim 8, wherein the first-end connector support device further comprises: 
a horizontal platform connected to or integrally formed with and extending horizontally from the vertical plate in a first direction opposite to a second direction in which the base plate is projecting; and a routing clip attached to the horizontal platform.

Claim 11.  A system comprising: 
a form board comprising a perforated plate having a multiplicity of holes; 
a plurality of wire-routing devices [hardware tool] fastened to the form board; 
a manipulator arm;  
a wire-routing end effector coupled to the manipulator arm and comprising a frame of the wire-routing end effector and a routing beak attached to and projecting from the frame of the wire-routing end effector; 
a robot controller configured to control movement of the manipulator arm and rotation of the wire-routing end effector relative to the manipulator arm such that a tool control point at the tip of the routing beak travels along a predefined routing path relative to the form board; and 
a wire end holder fastened to the form board, wherein the wire end holder comprises: 
a frame of the wire end holder having upper and lower arms which are mutually parallel, wherein the lower arm of the frame of the wire end holder has a hole; 
of the wire end holder and to one of the holes [a hole] in the form board; and 
a wire clip fastened to the upper arm of the frame of the wire end holder. 

Claim 12. The system as recited in claim 11, wherein the wire clip comprises a base and first and second prongs made of a material sufficiently flexible that the first and second prongs separate when pushed apart by a wire and then resiliently return to their respective normal positions when the wire is removed, and wherein the first and second prongs have mutually confronting toothed surfaces which interengage when the wire clip is closed.

Claim 14. A method for retaining a bundle of wires on a form board using a system comprising: 
[a form board comprising] a perforated plate having a multiplicity of holes; 
a plurality of wire-routing devices [hardware tool] fastened to the form board; 
a manipulator arm; 
a wire-routing end effector coupled to the manipulator arm and comprising a frame of the wire-routing end effector and a routing beak attached to and projecting from the frame of the wire-routing end effector; and 
a robot controller configured to control movement of the manipulator arm and rotation of the wire-routing end effector relative to the manipulator arm such that a tool control point at the tip of the routing beak travels along a predefined routing path relative to the form board,
the method comprising: 
(a) moving the wire-routing end effector so that the routing beak of the wire-routing end effector contacts a routing clip of [[a]] the wire-routing device [hardware tool] which is 
(b) continuing to move the wire-routing end effector so that the routing beak exerts respective separating forces greater than the respective spring forces to cause the first and second flexible clip arms to move to open the routing clip; 
(c) continuing to move the wire-routing end effector so that the tip of the routing beak passes between the first and second flexible clip arms of the routing clip and the second portion of the first wire is disposed between the first and second flexible clip arms of the open routing clip; and 
(d) continuing to move the wire-routing end effector until the routing beak no longer contacts the first and second flexible clip arms, thereby allowing the spring forces to move the first and second flexible clip arms to close the routing clip, as a result of which the second portion of the first wire is retained by the closed routing clip.

Claim 15. The method as recited in claim 14, further comprising: 
(e) moving the wire-routing end effector so that the routing beak contacts the routing clip while a first portion of a second wire extends outside a channel of the routing beak from a tip of the routing beak and a second portion of the second wire is disposed in the channel; 
(f) continuing to move the wire-routing end effector so that the routing beak exerts respective separating forces greater than the respective spring forces to cause the first 9Atty. Docket: 18-1536[2] and second flexible clip arms to move to open the routing clip; 

(h) continuing to move the wire-routing end effector until the routing beak no longer contacts the first and second flexible clip arms, thereby allowing the spring forces to move the first and second flexible clip arms to close the routing clip, as a result of which the second portion of the second wire is retained by the closed routing clip, 
wherein during step (c) a tool center point of the wire-routing end effector follows a first path and during step (g) the tool center point of the wire-routing end effector follows a second path which is offset from the first path.  

Claim 16. The method as recited in claim 15, wherein movements of the wire-routing end effector are controlled by the robot controller which is programmed with respective sets of motion instructions for the first and second paths.  

Claim 17. The method as recited in claim 15, wherein movements of the wire-routing end effector are controlled by the robot controller which is programmed with a motion instruction which is executed in a repetitive loop with incremental offsets being introduced after each pass through the routing clip.  

Claim 18. The method as recited in claim 14, wherein during steps (a) through (d), the routing beak approaches the routing clip at a first elevation, locally dips to a second 

Claim 19. The method as recited in claim 14, wherein during steps (a) through (d), a vertical axis of the wire-routing end effector is maintained perpendicular to the form board.  
Claim 20. The method as recited in claim 15, wherein when the tool center point of the wire-routing end effector is being moved along an arcuate path, the wire-routing end effector is rotated about an end effector rotation axis which intersects the tool center point and is perpendicular to the form board.

Reasons for Allowance
Claims 2-20 and 23 are allowed. Claims 1 and 21-22 are canceled.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments starting on Page 12 of the response filed on 18 August 2021 reviewed carefully and the amendments of the claims 6, 8, 11 and 14 filed on 18 August 2021 would overcome the drawing and specification objections, and claim rejections based on  35 USC §112, 35 USC §102 and 35 USC §103.

Regarding claim 6, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
 A system comprising a form board having a multiplicity of holes; a plurality of wire-routing devices fastened to the form board; a manipulator arm; a wire-routing end effector coupled to the manipulator arm and a routing beak attached to and projecting from the wire-routing end effector, and a robot controller configured to control movement of the manipulator 

Regarding claim 8: A system comprising a form board having a multiplicity of holes, a plurality of wire-routing devices fastened to the form board,  a wire-routing end effector coupled to the manipulator arm and a routing beak attached to and projecting from the frame of the wire-routing end effector, a robot controller configured to control movement of the manipulator arm and rotation of the wire-routing end effector, a first-end connector support device fastened to the form board, wherein the first-end connector support device comprises: a frame of the first-end connector support device comprising a base plate having a hole and a vertical plate connected to or integrally formed with the base plate; a temporary fastener fastened to the hole in the base plate and to one of the holes in the form board; and a detent pin installed on the vertical plate, wherein the detent pin is a quick-release alignment pin with a solid shank and spring-loaded locking balls.

Regarding claim 11: A system comprising a form board having a multiplicity of holes;  a plurality of wire-routing devices fastened to the form board;  a wire-routing end effector coupled to the manipulator arm and comprising a frame of the wire-routing end effector and a routing beak 

Regarding claim 14:  A method for retaining a bundle of wires on a form board using a system comprising: a perforated plate having a multiplicity of holes; a plurality of wire-routing devices fastened to the form board; a wire-routing end effector coupled to the manipulator arm; and a robot controller configured to control movement of the manipulator arm; the method comprising: (a) moving the wire-routing end effector so that the routing beak of the wire-routing end effector contacts a routing clip of the wire-routing device; (b) continuing to move the wire-routing end effector so that the routing beak exerts respective separating forces greater than the respective spring forces to cause the first and second flexible clip arms to move to open the routing clip; (c) continuing to move the wire-routing end effector so that the tip of the routing beak passes between the first and second flexible clip arms of the routing clip; and (d) continuing to move the wire-routing end effector thereby allowing the spring forces to move the first and second flexible clip arms to close the routing clip, as a result of which the second portion of the first wire is retained by the closed routing clip. 

Prior art of record Toshiyuki (JP 2004119444) teaches a wire routing device including a form board, multiple wire positioning pins positioned at predetermined intervals, a head moving means for 

Prior art of record Cross (US 4803778) teaches a wire routing tool routes the wire along a predetermined path to an end connector under the control of a robot, and inserts the second end into that connector. However, Cross is silent of a wire routing end effector and a beak attached to the end effector or a temporary fastener having a detent pin, wherein the detent pin is a quick-release alignment pin with a solid shank and spring-loaded locking balls.

Prior art of record Bloch (US 4677734) teaches a robotic wire harness assembly, wire preparation system along with wire reeling, wire terminating and wire queuing subsystems with logic controller. However, Bloch does not teach a wire routing end effector and a beak attached to the end effector, or a robot controller configured to control rotation of the wire-routing end effector.

Prior art of record Kawase (US 20180088550) teaches a wire harness manufacturing system includes a display unit, a wire cutting machine that draws an electric wire from a wire feed reel and cuts the electric wire to a predetermined length, a control unit that directs the display unit to display a wire laying image. However Kawase does not teach a wire routing end effector and a beak attached to the end effector, or a temporary fastener having a detent pin, wherein the detent pin is a quick-release alignment pin with a solid shank and spring-loaded locking balls.

Prior art of record Brzon (US 8955714) teaches a temporary fastener. However Brzon does not teach a wire routing device or a wire routing end effector. 
Therefore, Claims 6, 8, 11 and 14 are allowed and claims 2-5, 7, 9-10, 12-13, 15-20 and 23 are allowed as they inherit all the limitations of independent claims 6, 8, 11 and 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729